DETAILED ACTION

This Office action is in response to the amendment filed March 24, 2022.
Claims 11-26 are pending and have been examined.
Claims 11, 14, 18, and 20 have been amended.
The objections to claims 18 and 20 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112 rejections of claim 20 are withdrawn in view of Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 11-26 are objected to because of the following informalities:  claims 11, 18, and 20 recite the limitation “several combinations” but the term “several” may be indeterminate.  It is interpreted to mean plurality, but amending the claims to recite “plurality” or “more than one” or “one or more” may prevent any confusion as to the meaning of the term “several.”  The specification does not provide a definition for the term although it is used throughout the specification and a dictionary definition for the term appears to indicate there is some upper limit numerically for the term.  Claims 12-17, 19, and 21-26 are objected to as depending from objected to claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over von Behren (US 8,807,440) in view of Makhotin (US 2015/0127529) [Applicant cited].

Regarding claim 18, von Behren discloses:
in a card device, for relaying a command coming in at the card device from outside the card device (see at least figure 1; col 5: 41-56; col 8: 38-58; figure 2; col 9: 3-27); 
the card device comprising a non-volatile memory area (see at least col 6: 23-26; col 20: 42-45, persistent memory), wherein in the non-volatile memory area there are installed: 
at least one applet instance of at least one applet, each of the at least one applet being a functional applet (see at least col 2: 43-48, a control applet resident within a secure element of a smart card); 
an applet identifier AID for each of the at least one installed applet instance, each applet identifier AID being associated with the respective applet instance (see at least figure 3; col 14: 52-57, full AID of the instance); 
an AID applet instance of an AID applet, the AID applet instance including an interface unit for communication with each of the at least one applet, the AID applet instance itself not being a functional applet (see at least col 5: 41-56, control software application with regard to the AID applet; col 6: 60 – 7: 7.  An AID applet ); 
an interface unit to the AID applet in each installed applet configured to be able to communicate with the AID applet (see at least figures 1 and 2; col 9: 28-42); 
an AID applet identifier AID associated with the AID applet instance (see at least col 7: 4-7, figure 2, 224); and 
[preference list] (see at least figure 2, user preference list of card application applet AIDs, 228; col 9: 39-49; col 9: 67 – 10:14) […]
[…] commands coming in at the card device (see at least figure 3; col 17: 28 – 18: 13); and 
for each combination: a specification of an applet and/or of an installed applet instance to which the command is to be forwarded if this combination is given (see at least figure 3; col 17:28 – 18:13; figure 2; col 9: 39-49), 
the method comprising receiving a command that includes an AID applet identifier AID of the AID applet under one or several conditions, wherein the AID applet identifier AID and the one or several conditions correspond to an entry in the [list] (see at least col 5: 41-56; figure 3; col 17:28 – 18:13); and 
forwarding the command to an applet instance in accordance with the entry in the [list] (see at least figure 3; col 17:28 – 18:13)
However, von Behren does not explicitly disclose, but Makhotin discloses:
a relaying table (see at least figures 2 and 3, 131) by which there are associated with each other Atty. Docket: 19838.4557/9one or several combinations of the AID applet identifier AID with one or several conditions of commands coming in at the card device (see at least paragraphs 28-31, 98, and 103); and 
for each of said one or several combinations: a specification of one of the at least one applet and/or of one of the at least one applet instance to which the command is to be forwarded if this combination is given (see at least paragraphs 98 and 140-144)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify von Behren by adapting the teachings of Makhotin to include a routing table that stores relationships between application identifiers and payment applications.  The combination allows for a finer grained control over applet selection for handling certain functionalities for improved control.  

Regarding claim 19, the rejection of claim 18 is incorporated, and von Behren further discloses:
wherein the interface unit comprises a return functionality which, in response to a command relayed by the AID applet instance, transmits response data from the applet instance to the AID applet instance via the interface unit of the APID applet instance (see at least col 16: 18-42)

Regarding claim 20, von Behren discloses:
A card device (see at least figures 1 and 2) comprising: one or several non-volatile memory areas (see at least col 6: 23-26; col 20: 42-45, persistent memory) wherein at stored functional applets, […] wherein an AID applet instance of the AID applet is stored in the one or several non-volatile memory areas,  (see at least col 2: 43-48, a control applet resident within a secure element of a smart card), an AID applet (see at least figure 3; col 14: 52-57, full AID of the instance), and 
[preference list] (see at least figure 2, user preference list of card application applet AIDs, 228; col 9: 39-49; col 9: 67 – 10:14) […]
[…] commands coming in at the card device (see at least figure 3; col 17: 28 – 18: 13); and 
to: accept the command coming in at the card device at the AID applet (see at least col 5: 41-56; figure 3; col 17:28 – 18:13), and relay the command coming in at the card device to a functional applet in accordance with [list] (see at least (see at least figure 3; col 17:28 – 18:13))
the AID applet instance itself not being a functional applet (see at least col 5: 41-56, control software application with regard to the AID applet; col 6: 60 – 7: 7), and 
the AID applet instance and the [preference list], under different conditions, provide different relaying options to relay a command to a functional applet, only one instance of the functional applet being provided for different relaying options (see at least figure 2, user preference list of card application applet AIDs, 228; col 9: 39-49; col 9: 67 – 10:14; figure 3; col 17:28 – 18:13; figure 2; col 9: 39-49)
However, von Behren does not explicitly disclose, but Makhotin discloses:
a relaying table (see at least figures 2 and 3, 131); and Atty. Docket: 19838.4558/9comprising a relaying device that is set up, with respect to commands coming in at the card device under an AID identifier of the AID applet and under certain conditions (see at least paragraphs 28-31, 98, 103, and 140-144,
[…] the relaying table, under different conditions, provide different relaying options to relay a command […], only one instance of the functional applet being provided for different relaying options (see at least paragraphs 98 and 140-144)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify von Behren by adapting the teachings of Makhotin to include a routing table that stores relationships between application identifiers and payment applications.  The combination allows for a finer grained control over applet selection for handling certain functionalities for improved control.

Examiner’s Note
Claims 21-25 recite limitations similar to those of claims 14, 16, and 17.  All of these claims depend from claim 11.  Claims 21-25 do not rise to the level of double patenting, but appear as if they may depend from claim 20 instead.  No correction is specifically required, but the occurrence is mentioned in case these claims were intended to depend from claim 20 as opposed to claim 11.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments and claim amendments with respect to claims 11-17 and 21-26 have been fully considered and overcome the citations of record.  Claims 18-20 remain rejected over the cited art and the argued limitations associated with claim 11 do not appear in claims 18-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194             

/UMUT ONAT/Primary Examiner, Art Unit 2194